Citation Nr: 0933790	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a psychosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 
1990, from January 1991 to July 1991, from December 1995 to 
August 1996, and from March 2002 to March 2003.  His DD form 
214 indicates that he served in the Persian Gulf War Theater 
of Operations from February 9, 1991 to June 29, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for an anxiety 
disorder.

The Veteran was afforded a personal hearing at the RO in 
March 2005 and another in June 2007 before the undersigned 
Veterans Law Judge sitting at Detroit, Michigan.  The 
transcripts of the hearings are of record.

The case was remanded for further development by a decision 
of the Board dated in September 2007.

Following review of the record, the case is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Review of the record discloses that approximately seven 
months after the Veteran returned from the Gulf War zone, he 
was admitted to Allen Park, Michigan VA between January and 
February 1992 where he was diagnosed with alcoholism and 
crack cocaine addiction.  It was reported that he attended 
classes and developed skills to help him cope with his 
substance abuse problems.  However, only a brief discharge 
summary is of record for a period of hospitalization that 
lasted almost a month.  The Board is of the opinion that the 
complete hospital record should be secured.

The record discloses that in a VA outpatient note dated in 
January 2004, the appellant stated that he had been 
hospitalized at Allen Park in 1995 and received follow-up 
with a therapist for three years.  The record reflects that 
he was admitted to the Walter Reed Medical Center in December 
2002 following his reporting suicidal and violent thoughts, 
as well as significant amount of anger towards his command 
following an Article 15 for being AWOL 12 days.  In this 
regard, the Board observes that there are no VA mental health 
clinical data following hospitalization at Allen Park from 
1992 (or 1995) to his admission to Walter Reed in December 
2002.  These records should be requested and associated with 
the claims folder.

The Veteran presented testimony in June 2007 that he has 
received ongoing treatment at VA and was currently being 
treated at the Detroit and Battle Creek, Michigan VA 
facilities for psychiatric disability.  Review of the record 
discloses that the most recent VA clinical data date through 
June 2005.  On VA compensation examination in March 2009, the 
examiner refers to a review of current VA clinic notes.  
These are not of record.  The Board thus points out there 
appears to be more than four years of pertinent and recent VA 
records that have not been made available for Board review.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that when VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, such 
documents are constructively part of the record before the 
Secretary and Board, even where they are not actually before 
the adjudicating body.  The claims folder thus clearly 
indicates that relevant evidence in support of the Veteran's 
claim may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, all VA outpatient mental 
health treatment records dating from January 1992 to December 
2002, to include the complete hospital record from 1992, and 
from July 2005 to the present should be requested and 
retrieved from the Allen Park, Detroit and Battle Creek, 
Michigan VA facilities and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient mental health 
treatment records dating from 
January 1992 to December 2002, and 
from July 2005 to the present 
should be requested and retrieved 
from the Allen Park, Detroit and 
Battle Creek, Michigan VA 
facilities and associated with the 
claims folder.

2.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


